Citation Nr: 0514544	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to June 1983 
and from June 1984 to September 1992, to include active 
service in the Southwest Asia theater of operations from 
January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in May 2003, the veteran perfected an 
appeal of the issues of entitlement to service connection for 
respiratory disability, to include as due to undiagnosed 
illness, and entitlement to service connection for disability 
manifested by muscle pain, to include as due to undiagnosed 
illness.  Thereafter, in a VA Form 9 received by the RO in 
September 2004, the veteran stated that he was only appealing 
the issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
headaches and entitlement to increased ratings for heart 
disability and IBS.  The service connection issues were not 
thereafter certified for appellate consideration by the 
Board.  Moreover, as previously noted, the veteran perfected 
an appeal of the issue of entitlement to an increased rating 
for heart disability, currently rated as 10 percent 
disabling, in September 2004.  Thereafter, by rating decision 
dated in January 2005, the RO granted an increased, 30 
percent rating for the veteran's service-connected heart 
disability.  This issue was not thereafter certified for 
appellate consideration by the Board.  The Board notes that 
in a statement previously received by the RO in April 2004, 
the veteran had stated that the grant of a 30 percent rating 
would satisfy his appeal with respect to the claim for an 
increased rating.  Accordingly, the Board has concluded that 
the veteran is not seeking appellate review with respect to 
the issues of entitlement to an increased rating for heart 
disability and entitlement to service connection for 
respiratory disability and disability manifested by muscle 
pain, both to include as due to undiagnosed illness.

In September 2003, the veteran requested a videoconference 
hearing before the Board; however, in statements received in 
February 2004, February 2005 and March 2005, he canceled that 
hearing request.

The Board also notes that by correspondence dated in March 
2005, the veteran revoked his appointment of the Disabled 
American Veterans as his representative in this appeal.  See 
38 C.F.R. § 20.607 (2004).

The issue of entitlement to an initial rating in excess of 10 
percent for IBS is addressed in this decision.  The claim to 
reopen is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran's IBS has not been characterized by more than 
frequent episodes of bowel distress with abdominal 
discomfort; the level of disability has not more nearly 
approximated severe than moderate.   


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for IBS 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7319 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

With respect to the veteran's claim for an initial rating in 
excess of 10 percent for IBS, the Board notes that VA's 
General Counsel has held that the notification requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)], 
are not applicable to appeals such as the current one 
involving a notice of disagreement with the initial 
evaluation of a disability.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  This precedent opinion by the VA General Counsel is 
legally binding upon the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  However, the Board notes that the facts 
pertinent to this claim have been properly developed and that 
no further development is required with respect to this 
claim.

Accordingly, the Board will address the merits of this claim.  

Irritable Bowel Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected IBS is rated under the 
criteria for irritable colon syndrome under 38 C.F.R. § 
4.114, Diagnostic Code 7319.  Irritable colon syndrome 
warrants a noncompensable rating for mild impairment with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted for 
irritable colon syndrome of moderate severity characterized 
by frequent episodes of bowel disturbance with abdominal 
distress.  The highest rating of 30 percent is warranted for 
a severe degree of disability characterized by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

In the case at hand, service medical records note that the 
veteran was seen in April 1985 with complaints of stomach 
problems for a week, including sharp stomach pains and bloody 
stools.  The assessment was diarrhea.  He was seen later that 
month with complaints of stomach cramps and diarrhea for 
three days.  The assessment was rule out gastroenteritis.  

A June 2002 VA examination report notes that the veteran 
reported that he began experiencing symptoms of nausea and 
diarrhea while stationed in Southwest Asia in 1991.  
Currently, he complained of diarrhea two or three times a 
week.  He indicated that it started with abdominal bulging 
and dyspepsia, and then he had to run to the bathroom.  There 
was no nausea or vomiting associated with his abdominal pain.  
The veteran also stated that he sometimes had constipation.  
His weight was stable.  Upon examination, the abdomen was 
soft and not tender.  Hemoccult stool was negative.  No 
fissure, ulceration, or active bleeding was noted.  The 
diagnoses included IBS.  

In a statement received by the RO in July 2002, the veteran's 
wife reported that the veteran had suffered from IBS since 
1992.  She reported that "at times" the veteran's sides 
swelled.

By rating decision dated in August 2002, the RO granted 
service connection for IBS and assigned a 10 percent 
evaluation for this disability.

In January 2003, the veteran was seen at Moncrief Army 
Hospital for a routine follow-up appointment for various 
complaints, including IBS.  He reported increased episodes of 
cramping and loose stools.  His appetite was intact.  It was 
recommended that the veteran's dosage of Bentyl, the 
medication used to treat his IBS, be increased.  

In June 2003, the veteran was seen at Moncrief Army Hospital 
with complaints of abdominal pain for two days.  The veteran 
described the pain as sharp, but not constant.  He reported 
the pain lasted from 40 seconds to one minute, and occurred 
eight or nine times per day.  The veteran also complained of 
associated nausea, but denied vomiting, fever, chills, or 
diarrhea.  He stated that his last bowel movement was the 
previous night, and it was normal.  Examination revealed 
normal bowel sounds.  The abdomen was soft and not tender.  
No palpable masses were noted.  There was no distention.  The 
assessment was irritable bowel.  The veteran was advised to 
return to the clinic if he noticed any change in symptoms, or 
if his symptoms had not resolved in a few days.

Based upon a review of the evidence of record, the Board 
concludes that the veteran's IBS has been no more than 
moderately severe since October 2001.  The medical evidence 
shows that the disability is manifested by intermittent 
diarrhea and constipation.  Specifically, in June 2002, the 
veteran reported having diarrhea two to three times a week, 
and "sometimes" having constipation.  In June 2003, the 
veteran reported having episodes of abdominal pain for the 
past two days that lasted 40 seconds to one minute, and 
occurred eight or nine times per day; however, he denied 
having any diarrhea.  The current 10 percent rating is 
assigned for frequent episodes of bowel disturbance with 
abdominal distress.  The disability clearly does not more 
nearly approximate the severe disability with more or less 
constant abdominal distress required for a higher rating.  

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his IBS, as prescribed by Fenderson.  
However, at no time does the evidence show entitlement to a 
rating in excess of 10 percent.

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for an initial rating in excess of 
10 percent for residuals of a broken left wrist must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
IBS is denied.


REMAND

The Board notes that the VCAA and some of the regulations 
implementing it are applicable to the remaining claim to 
reopen on appeal.

The VCAA and the implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in the claimant's possession.

With regard to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for headaches, there is nothing in the record that satisfies 
the notification requirements of the VCAA and the 
implementing regulations.

Moreover, the Board notes while many of the veteran's service 
medical records have been associated with the claims files, 
it appears that these records might be incomplete.  The RO 
should arrange for an exhaustive search for all the veteran's 
service medical records, particularly those from his period 
of active duty from July 1980 to June 1983.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  With respect to the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for headaches, the RO should 
send the veteran a letter providing the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004), to include notification that he 
should submit any pertinent evidence in 
his possession.  In addition, the veteran 
should be requested to submit or identify 
medical or scientific evidence supportive 
of his contention that his headaches were 
caused by his active service, to include 
his service in Southwest Asia.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The RO should also arrange for an 
exhaustive search for all service medical 
records during the veteran's service.  
The efforts to obtain such records should 
be documented.

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran a 
Supplemental Statement of the Case and 
afford him the appropriate opportunity 
for response thereto.

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


